DISMISSED; Opinion Filed January 15, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00334-CV

                            MCLANE COMPANY, Appellant
                                           V.
                           SARAH EWING, INDIVIDUALLY
                      AND ON BEHALF OF MINOR CHILDREN,
         R.C.M., C.R.M., C.R.M., R.C.M., H.M.E., W.D.E., AND T.M.E., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01104-D

                               MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Osborne
       In this consolidated mandamus proceeding and appeal, appellant McLane Company

challenged the trial court’s February 28, 2019 “Order Denying Defendant McLane Company,

Inc.’s Motion to Stay Pending Outcome of Arbitration.” On December 3, 2019, McLane Company

filed an unopposed motion to dismiss this proceeding and appeal, explaining that after the parties

had completed their briefing in this Court, the trial court signed an order reconsidering and vacating

its February 28, 2019 order.

       Because the order that was the subject of this original proceeding and appeal has been

vacated, we grant McLane Company’s unopposed motion, and we dismiss this consolidated
proceeding. As requested in the motion, we order that each party bear its own costs in connection

with this consolidated proceeding.




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE

190334F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MCLANE COMPANY, Appellant                          On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
 No. 05-19-00334-CV         V.                      Trial Court Cause No. CC-18-01104-D.
                                                    Opinion delivered by Justice Osborne;
 SARAH EWING, INDIVIDUALLY AND                      Justices Myers and Nowell, participating.
 ON BEHALF OF MINOR CHILDREN,
 R.C.M., C.R.M., C.R.M., R.C.M., H.M.E.,
 W.D.E., AND T.M.E., Appellee

       In accordance with this Court’s opinion of this date, this consolidated mandamus
proceeding and appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this consolidated proceeding.


Judgment entered this 15th day of January, 2020.




                                              –3–